J-S05001-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 KRISTEN M. SPAULDING,                   :
                                         :
                   Appellant             :       No. 1286 MDA 2019

       Appeal from the Judgment of Sentence Entered July 16, 2019
              in the Court of Common Pleas of Tioga County
          Criminal Division at No(s): CP-59-CR-0000106-2018

BEFORE: SHOGAN, J., KUNSELMAN, J., and MUSMANNO, J.

CONCURRING STATEMENT BY MUSMANNO, J.:               FILED APRIL 07, 2020

     I reluctantly concur with the result reached by my distinguished

colleague. However, I would like to note that the closing arguments presented

by the Assistant District Attorney were clearly inappropriate, bordering on

egregious.